Citation Nr: 1637837	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In a June 2016 statement, the Veteran requested a copy of the claims file pursuant to the Privacy Act.  See 38 C.F.R. §§ 1.577, 20.1200 (when a Privacy Act request is filed by an individual seeking records pertaining to him or her, such request will be reviewed and processed prior to appellate action on that individual's appeal).  However, the Board notes that the Veteran's request was explicitly for purposes of obtaining evidence to substantiate the claims on appeal.  As the Board is granting the benefits sought on appeal in full, the decision issued here, prior to fulfillment of his request, is not prejudicial to the Veteran.


FINDING OF FACT

The Veteran has bilateral hearing loss and tinnitus that are the result of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's service records reflect that his Military Occupational Specialty (MOS) was Photographer.  As reflected in his May 2011 claim and a March 2012 statement, he asserts that he has current bilateral hearing loss and tinnitus as a result of his exposure to noise in service.  Specifically, he asserts that as a Photographer he was around helicopters, jets, artillery, small arms fire, and heavy equipment.  He asserts that he was exposed to loud noise from helicopters during training and while photographing from them, that numerous times he photographed field training exercises in which helicopters fired rockets and mini guns, and that, while on assignment photographing a Special Forces unit conducting training, he was subject to small arms fire from M1 rifles and 30 caliber machine guns.  Service personnel records contain a September 1968 letter of commendation for outstanding photographic coverage of an airmobile demonstration for six days in June 1968.

In light of the Veteran's statements and service records, the Board finds that he was exposed to very loud noise during his period of service, as asserted.

Also, as reflected in a March 2012 VA examination report and June 2016 private examination report, the Veteran has both a current hearing loss disability for VA benefit purposes and diagnosed tinnitus.  See 38 C.F.R. § 3.385.

The March 2012 VA examining audiologist opined that the Veteran's hearing loss was less likely than not related to service.  The examiner's rationale was that the Veteran's hearing on pre-induction and separation indicated normal hearing thresholds bilaterally with no significant decreases in hearing during active duty.  The examiner also opined that, while the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss, it was less likely than not caused by or a result of military noise exposure.  The examiner's rationale was that the Veteran's MOS was Photographer, which carried a low probability of noise exposure.

The June 2016 private audiologist opined that the Veteran's hearing loss was at least as likely as not related to military noise exposure.  The audiologist noted that the Veteran's November 1966 enlistment examination revealed normal hearing at all frequencies tested (500 to 6000 Hz), with pure tone average for the frequencies 1000, 2000, 3000 and 4000 Hz at 0 dB bilaterally.  She also noted that the Veteran's September 1969 exit audiogram revealed normal hearing for the frequencies tested (250, 500, 1000, 2000, 4000 and 8000 Hz), but that, compared to the enlistment exam, there was an average of a 13.3 dB decline for the left ear for the frequencies 1000, 2000 and 4000 Hz and an average of a 6.7 dB decline for the right car for these same frequencies.  It was noted that, although Veteran was a photographer in the military, he was exposed to extensive noise exposure, including helicopter noise, guns firing, rockets and mortar explosions, and that, post-service, the Veteran reported no significant occupational or recreational noise exposure and had worked in quiet environments as a photographer and salesman.  The audiologist concluded that the Veteran's hearing loss was at least as likely as not related to military noise exposure, given his military noise exposure and the fact that his current audiological testing results were beyond the normal progression for aging.  It was further opined that the Veteran's tinnitus was at least as likely as not related to military noise exposure.  The rationale given was that his onset of tinnitus occurred while he was on active duty, that, during this time, he was exposed to acoustic trauma, which was known to cause tinnitus, and that the Veteran had no significant history of noise exposure prior to service. 

The Board finds the June 2016 private audiologist's opinion to be at least as plausible as the VA audiologist's, given the explanation provided for each.  

In light of the above, the Board finds the evidence of whether the Veteran's current hearing loss and tinnitus is related to his exposure to very loud noise in service to be at least in relative equipoise.  As such, resolving reasonable doubt in his favor, the Board finds that the Veteran has bilateral hearing loss and tinnitus that are the result of in-service noise exposure.  Accordingly, service connection for both bilateral hearing loss and tinnitus must be granted.  See 38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


